847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Norris THOMPSON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3010.
United States Court of Appeals, Federal Circuit.
April 27, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), affirming the removal of petitioner by the United States Postal Service for failure to comply with explicit instructions of his supervisor to deliver mail, is affirmed on the basis of the initial decision of the administrative judge of the board in Docket No. DA07528710073, which became final on September 28, 1987, when the board by order denied petitioner's petition for review of that decision.


2
Independent review of the opinion, order, and exhibits in the case convinces the court that substantial evidence supports the charge, that there was no harmful procedural error, that the penalty for the offense was authorized and reasonable, and that petitioner's discharge was for the efficiency of the service.